United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    April 4, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-60230
                          Summary Calendar


SADRUDDIN MOMIN,

                     Petitioner

     v.

ALBERTO R GONZALES, US ATTORNEY GENERAL

                     Respondent

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A78 555 109
                        --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and PRADO, Circuit
Judges.

PER CURIAM:*

     Sadruddin Momin petitions this court to review the decision

of the Board of Immigration Appeals (BIA) denying relief on his

application for asylum and withholding of removal.      As to his

asylum application, Momin challenges the BIA’s determination that

his application was untimely under 8 U.S.C. § 1158(a)(2).         This

court lacks jurisdiction to review the BIA’s determination that

Momin’s asylum application was untimely.     8 U.S.C. § 1158(a)(3).




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-60230
                               -2-

     Momin argues that the BIA erred in denying his application

for withholding of removal.   Substantial evidence supports the

BIA’s determination that Momin has not met his burden to

establish an entitlement to withholding of removal.   See Efe

v. Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002); 8 C.F.R.

§ 208.16(b).

     Momin’s petition for review is DENIED.